Breese, J. The evidence in this case, conclusively shows, in our judgment, that Tripp dealt with the plaintiff, and not with the defendants. The instructions given on behalf of the plaintiff were, therefore, right. The defendants were responsible to the plaintiff alone for'the fraud they endeavored to commit, and which was fully proved. There was no contract or privity whatever between Tripp and the defendants, .and he could not have a meritorious cause of action against them, but against the plaintiff only. The instructions asked by the defendants were properly refused, and those given modified as they should have been. The defendants’ theory, that Tripp was interested in the contract at the time of its inception as a contract, has nothing to stand on. He was a purchaser from the plaintiff, Baldwin. The right of the court to examine a witness, after he has been examined by the parties, cannot be questioned, and it was a matter of discretion to permit a cross-examination. It cannot be assigned for error. Upon the remaining point, the rejection of Katz as a witness, we are satisfied the governor’s pardon did not restore his competency. It could not override that express provision of the statute which declares, most emphatically; that each and every person convicted of larceny, shall be deemed infamous, and shall forever thereafter be rendered incapable of holding any office of honor, trust or profit, of voting at. any election, of serving as a juror, and of giving testimony. (Grim. Oode, Scates’ Oomp. 405, § 174.) The rule contended for by the defendants’ counsel, that a p&rdon restores the competency, is limited to cases where the disability is a consequence of the judgment. But where the disability is annexed, by the express words of the statute, to the conviction, the pardon will not, in such case, restore the competency. It can only be done by act of the legislature. At every session, there are applications of this character. We see no error in the record, and therefore affirm the judgment. Judgment affirmed.